FIRST DIVISION
                                BARNES, P. J.,
                           MCMILLIAN and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                        May 3, 2018

In the Court of Appeals of Georgia
 A18A0502. RAMIREZ v. THE STATE.

      BARNES, Presiding Judge.

      A jury found Huber Harm Ramirez guilty of multiple counts of child

molestation and other related offenses, and the trial court denied his amended motion

for new trial. On appeal, Ramirez contends that the evidence was insufficient to

support his convictions, that he was not present during a critical stage of the trial

proceedings, and that his trial counsel rendered ineffective assistance. For the reasons

discussed below, we affirm.

      “Following a criminal conviction, the defendant is no longer presumed

innocent, and we view the evidence in the light most favorable to sustain the verdict.”

Anthony v. State, 317 Ga. App. 807, 807 (732 SE2d 845) (2012). So viewed, the

evidence showed that Ramirez lived with his wife, his two daughters, his

stepdaughter, and his brother in Gordon County, Georgia. In September 2012, the

stepdaughter started second grade. During that school year, Ramirez sexually abused
his stepdaughter in the garage, the bathroom, his bedroom, and the kitchen. Ramirez

told her not to tell anyone.

         In the garage, the stepdaughter was retrieving her bike when Ramirez told her

to come over to where he was working out. Ramirez then pulled down his

stepdaughter’s pants and touched her genitals. He also touched her chest area

underneath her shirt. The stepdaughter asked Ramirez to stop, but he told her to be

quiet.

         In the bathroom, Ramirez took off his stepdaughter’s pants and pulled up her

shirt, and then he touched her genitals and her chest area. Ramirez also kissed his

stepdaughter on the mouth in the bathroom and placed his mouth on her chest area.

On another occasion, Ramirez removed his stepdaughter’s towel while she was in the

bathroom and put his penis on her genitals. According to the stepdaughter, “white

stuff” came out of Ramirez’s penis and onto her genitals and belly, and he wiped it

off with toilet paper.

         In the mother and Ramirez’s bedroom, Ramirez asked the stepdaughter to get

in the bed with him, and after she complied, he grabbed her hand, placed it down his

shorts, and made her “squish” his penis with her hand. Ramirez also placed his finger



                                           2
inside the stepdaughter’s vagina on another occasion after calling her into the

bedroom. She asked him to stop because it hurt, but he refused to do so.

      In the kitchen, Ramirez was cooking dinner, and his two daughters and his

stepdaughter were there with him. When one of his daughters went to the restroom,

Ramirez asked his other daughter to go to the closet and get an item that he needed

for cooking. After his two daughters left the room, Ramirez touched his

stepdaughter’s breast and genitals over her clothing. Ramirez told his stepdaughter

that he wanted to have sex with her in the bathroom.

      In April 2013, the stepdaughter disclosed to her second grade teacher that

Ramirez would wait for her when she got out of the bathtub and that it made her feel

uncomfortable. The teacher stopped the stepdaughter from making any further

disclosures and took her to the school counselor. In the counselor’s office, the

stepdaughter said that Ramirez had been having sex with her. When asked by the

counselor to elaborate on what she meant by “sex,” the stepdaughter said that she was

afraid to tell because she would get in trouble. After further assurances from the

counselor, the stepdaughter described incidents that occurred in different rooms of

her house where Ramirez touched her chest area and vagina and ejaculated on her



                                         3
chest. The stepdaughter told the counselor that her mother did not know about the

abuse.

         A child protective services investigator with the Gordon County Department

of Family and Children Services came to the elementary school that same day and

spoke with the stepdaughter, who again described several of the incidents of sexual

abuse that had occurred at her house. The case thereafter was assigned to a police

investigator, who arranged for the stepdaughter to undergo a forensic interview.

During the forensic interview, the stepdaughter described the incidents of abuse and

marked on an anatomical drawing that Ramirez had touched her chest area and

genitals and had touched her bottom “more than one time.” The stepdaughter also

wrote a short statement during the interview describing an incident in which Ramirez

kissed her on the mouth and touched her genitals with his finger.

         The police investigator obtained a search warrant for Ramirez’s house and

photographed a workout bench in the garage and other features of the house that had

been described by the stepdaughter in her disclosures about the sexual abuse.

Additionally, a pediatric nurse practitioner conducted a physical exam of the

stepdaughter and noted, among other things, that she was extremely sensitive to

touch, which “usually means that touch to [the child] is painful.” The nurse

                                          4
practitioner did not observe any signs of physical injury, but she explained that

normal exam results are very common when there are allegations of child sexual

abuse and that healing can take place with no residual signs of injury.

      Ramirez was arrested and tried on three counts of enticing a child for indecent

purposes, nine counts of child molestation, and one count of aggravated sexual

battery. The stepdaughter testified at trial and described how Ramirez had sexually

abused her, and the second grade teacher, school counselor, and child protective

services investigator testified about the disclosures that the stepdaughter made to

them regarding the abuse. The pediatric nurse practitioner testified about her physical

examination of the stepdaughter, the police investigator testified about his

investigation of the abuse allegations, and a video recording of the forensic interview

and photographs of the house where the abuse occurred were introduced into

evidence. Ramirez elected to testify and denied that he had sexually abused his

stepdaughter. He did not call any other defense witnesses.

      At the conclusion of the trial, the jury found Ramirez guilty on all of the counts

listed above. Ramirez filed a motion for new trial, as amended, contending, among

other things, that his trial counsel had rendered ineffective assistance. Following a



                                          5
hearing in which trial counsel, Ramirez, and the stepdaughter’s mother testified, the

trial court denied Ramirez’s amended motion for new trial. This appeal followed.

      1. Ramirez contends that the evidence was insufficient to support his

convictions for enticing a child for indecent purposes, child molestation, and

aggravated sexual battery because the victim gave “vague, ambiguous, and

inconsistent testimony.” We disagree.

      As our precedent makes clear, “it is within the province of the jury to determine

the credibility of witnesses, including the victim, and the weight to be given to their

testimony. An appellate court cannot substitute its judgment for that of the jury; we

neither weigh the evidence nor determine the credibility of witnesses.” (Citation

omitted.) Haslam v. State, 341 Ga. App. 330, 331 (801 SE2d 61) (2017). Here, the

jury had before it for consideration, among other things, the stepdaughter’s testimony

regarding the sexual abuse, her recorded forensic interview, and the testimony of the

second grade teacher, the school counselor, and the child protective services

investigator about the stepdaughter’s disclosures of abuse to them. Given this

combined evidence, a rational jury was authorized to find Ramirez guilty beyond a

reasonable doubt of the charged offenses. Jackson v. Virginia, 443 U. S. 307 (99 SCt

2781, 61 LE2d 560) (1979). See OCGA §§ 16-6-4 (a) (child molestation); 16-6-5 (a)

                                          6
(enticing a child for indecent purposes); 16-6-22.2 (b) (aggravated sexual battery);

Robinson v. State, 342 Ga. App. 624, 629 (1) (805 SE2d 103) (2017) (jury could

consider victim’s prior out-of-court allegations of sexual abuse made during forensic

interview and to investigator as substantive evidence under the Child Hearsay Statute,

OCGA § 24-8-820); Kirkland v. State, 334 Ga. App. 26, 33 (3) (778 SE2d 42) (2015)

(jury could consider victim’s “prior out-of-court statements about the abuse”); Ruffin

v. State, 333 Ga. App. 793, 793 (1) (777 SE2d 262) (2015) (noting in case where

defendant was found guilty of child molestation, aggravated sexual battery, and other

sexual offenses that the “victim’s testimony, standing alone, would have been

sufficient to authorize a verdict of guilty”).

      2. Ramirez contends that his constitutional right to be present at all critical

stages of the trial proceedings was violated because he was not present at a bench

conference during voir dire where the prosecutor’s reasons for striking a potential

juror were discussed. Again, we disagree.

      During the voir dire of the jury panel, the prosecutor asked to approach the

bench. Once the prosecutor and defense counsel were present at the bench with the

trial court and court reporter, the following colloquy between the prosecutor and the

trial court transpired:

                                           7
PROSECUTOR: Your Honor, The State is ready to pick the jury, but I
know the Court generally does public strikes in the courtroom, and I
wanted to put on the record that it would be the State’s intent to strike
[one of the potential jurors]. I don’t think I’ve put myself in a position
where I could be accused of Batson probably in the last fifteen years, but
she appears to be the only Hispanic person on the jury, and it would be
the State’s intent to strike her. I wanted to inform the Court and the
defense on the front end that I know for a fact that [the potential juror]
went to Calhoun High School with [the stepdaughter’s mother and aunt],
both of whom [the potential juror] denied knowing when she was asked
by both the State and the defense. And I have in the courtroom [the
stepdaughter’s father]. He also went to Calhoun High School with the
three of them. [The potential juror] was friends with his ex-wife and his
ex-sister-in-law and the fact that she’s not owning up to knowing these
people makes me very uncomfortable and he does not want her on his
daughter’s jury.


COURT: Well, that’s certainly an independent reason. I don’t know that
there’s been any Batson challenge made at this point.


PROSECUTOR: I just wanted to inform the Court because I know we
generally do these publically, and I didn’t want to put [defense counsel]
or the Court in a position –


COURT: Oh. Well, he certainly – once we complete the strikes, if he
wants to make any type of motion for the record, he can, but your
reasoning has been stated for the record at this point in time.

                                    8
      PROSECUTOR: Yes, sir.


The trial court then informed defense counsel of the court’s procedure in the

courtroom for striking jurors, and the bench conference concluded. Ramirez was not

present at the bench conference and did not hear what transpired. The potential juror

was later struck from the jury panel by the prosecutor with no objection from defense

counsel.

      Ramirez maintains that he should have been present at the bench conference

and that his constitutional rights were violated because of his absence. “The right to

be present attaches at any stage of a criminal proceeding that is critical to its outcome

if the defendant’s presence would contribute to the fairness of the procedure.”

(Citation and punctuation omitted.) Huff v. State, 274 Ga. 110, 111 (2) (549 SE2d

370) (2001). And, “[i]t . . . has long been established that proceedings at which the

jury composition is selected or changed are critical stages at which the defendant is

entitled to be present.” (Citation and punctuation omitted.) Zamora v. State, 291 Ga.

512, 518 (7) (b) (731 SE2d 658) (2012). See Sammons v. State, 279 Ga. 386, 387 (2)

(612 SE2d 785) (2005). A defendant therefore has the right to be present at a bench

conference where, as in the present case, the topic of striking a potential juror is



                                           9
discussed. See Murphy v. State, 299 Ga. 238, 241 (2) (787 SE2d 721) (2016)

(defendant had right to be present at several bench “conferences [that] occurred

during jury selection, at a time when the trial judge and counsel were discussing

potential motions to strike venire members following the general voir dire”);

Heywood v. State, 292 Ga. 771, 774 (3) (743 SE2d 12) (2013) (defendant had right

to be present at bench conference during voir dire where “the topic included whether

to replace [certain] prospective jurors”). Compare Bennett v. State, 279 Ga. App. 371,

374-375 (4) (631 SE2d 402) (2006) (defendant did not have right to be present at

bench conference during voir dire where trial court simply asked attorneys if they

would like to further question a potential juror, after which the potential juror was

questioned at length in open court).

      Notably, however, the right to be present at a critical stage of a criminal

proceeding belongs to the defendant, who

      is free to relinquish that right if he or she so chooses. The right is waived
      if the defendant personally waives it in court; if counsel waives it at the
      defendant’s express direction; if counsel waives it in open court while
      the defendant is present; or if counsel waives it and the defendant
      subsequently acquiesces in the waiver.




                                           10
Murphy, 299 Ga. at 241 (2). And, here, the record reflects that defense counsel

waived Ramirez’s right to be present at the bench conference at Ramirez’s express

direction.

      During another bench conference that occurred later in the trial, defense

counsel stated:

      I’ve explained to my client that, when we have a bench conference, he
      has an absolute right to be present if he wished to do so, but I’ve told
      him I would explain to him and he’s in agreement with me simply
      discussing it with him at the table rather than being up here.


At the hearing on the motion for new trial, defense counsel testified that while he did

not specifically recollect reaching this agreement with Ramirez about how to handle

bench conferences, “if I said it, I did it. I mean, I wouldn’t make a misrepresentation

[to] the Court.” Defense counsel further testified that his conversation with Ramirez

about waiving his presence at bench conferences would have occurred before trial,

and that Ramirez indicated that he was fine with having counsel “go up and speaking

directly to the Court” because “[i]f the client ever says, I want to be present, I make

the Court aware.” Additionally, defense counsel testified that it is his standard

practice before trial to discuss with his clients their right to be present at bench



                                          11
conferences and his reasons for why he prefers for them not to be present,1 and to

inform the court if a client indicates to him after their discussion that the client would

like to attend the conferences.

      This record supports the conclusion that defense counsel reached an agreement

with Ramirez before trial that only counsel would attend the bench conferences and

would then inform Ramirez of what had been discussed. To the extent that defense

counsel did not specifically recollect reaching the agreement with Ramirez, his

testimony concerning his standard practice and procedure authorized the trial court

to conclude that such an agreement had been reached. See Jackson v. Hopper, 243

Ga. 41, 41-42 (252 SE2d 467) (1979) (defense counsel’s testimony of his general

policy in advising defendants was sufficient to support finding that the defendant in

that case had been similarly advised, even though counsel had “no independent

recollection” of his conversation with the defendant); Williams v. State, 334 Ga. App.

311, 312-313 (779 SE2d 91) (2015) (defense counsel’s testimony regarding his

general practice when interacting with clients was sufficient to show how counsel


      1
        Defense counsel testified that it is his standard practice to make sure that his
clients who have remained in jail pending trial understand that he prefers for them not
to come forward during bench conferences because “when an inmate is incarcerated,
deputies will approach, and there’s an appearance that I don’t want a jury seeing.”

                                           12
interacted with the specific defendant in that case). See also Bazemore v. State, 273

Ga. 160, 162 (1) (535 SE2d 760) (2000) (“Certainly, evidence of a routine or standard

practice or procedure can be used in demonstrating compliance with constitutional

standards.”). Accordingly, the record reflects that defense counsel waived Ramirez’s

right to be present at bench conferences at the express direction of Ramirez, and

Ramirez thus relinquished any constitutional right he had to attend the bench

conference in which the prosecutor’s reasons for striking the potential juror were

discussed. See Hampton v. State, 282 Ga. 490, 492 (2) (a) (651 SE2d 698) (2007)

(defendant waived right to be present during interviews with individual jurors where

defendant “personally and affirmatively waived his right to be present . . . and

expressly directed his counsel to waive his right to be present”); Bailey v. State, 249

Ga. 535, 539 (6) (291 SE2d 704) (1982) (defendant waived right to be present during

an in-chambers hearing of certain motions because defense counsel, after conferring

with the defendant, obtained his “express permission” to proceed with the motions

hearing without the defendant being present). Compare Pennie v. State, 271 Ga. 419,

422 (2) (520 SE2d 448) (1999) (counsel’s attempted waiver of defendant’s right to




                                          13
be present was invalid because it “was made without the knowledge or consent of the

defendant”).2

      3. Ramirez contends that defense counsel rendered ineffective assistance in

several respects. We are unpersuaded.

            To prevail on this claim, [Ramirez] bears the burden of proving
      both that the performance of his lawyer was deficient and that he
      suffered prejudice as a result of this deficient performance. Strickland
      v. Washington, 466 U.S. 668, 687 (III) (104 SCt 2052, 80 LE2d 674)
      (1984). To demonstrate deficient performance, [Ramirez] must prove
      that his lawyer’s failure . . . was objectively unreasonable, considering
      all of the circumstances and in light of prevailing professional norms.
      And to show that prejudice resulted from this deficient performance,
      [Ramirez] must prove that there is a reasonable probability that, but for
      counsel’s unprofessional errors, the result of the proceeding would have
      been different. A reasonable probability is a probability sufficient to
      undermine confidence in the outcome.


(Citations and punctuation omitted.) Burns v. State, 342 Ga. App. 379, 383-384 (1)

(803 SE2d 79) (2017). “If a defendant fails to meet his burden on one prong of the

      2
        Ramirez argues that any waiver of his presence at bench conferences was
conditioned on defense counsel informing him of the substance of those conferences,
which Ramirez testified at the new trial hearing never occurred. Any question as to
whether defense counsel ultimately carried through with his promise to inform
Ramirez of the substance of the bench conferences goes to the issue of ineffective
assistance of counsel, which we discuss infra in Division 3 (c).

                                         14
two-prong test, then the other prong need not be reviewed by the court.” (Citation and

punctuation omitted.) Lockridge v. State, 335 Ga. App. 611, 613 (2) (782 SE2d 674)

(2016). In addressing claims of ineffective assistance of counsel, we review the trial

court’s legal conclusions de novo and its factual findings under the clearly erroneous

standard. Ellison v. State, 296 Ga. App. 752, 755 (2) (675 SE2d 613) (2009). Guided

by these principles, we turn to Ramirez’s specific allegations of ineffective assistance.

      (a) Ramirez contends that defense counsel was deficient because he failed to

sufficiently investigate the facts of the case or consult with him as part of the

preparation for trial.

             We strongly presume that the trial counsel rendered adequate
      assistance and made all significant decisions in the exercise of
      reasonable professional judgment. In regards to pre-trial preparation,
      counsel has a duty to make reasonable investigations or to make a
      reasonable decision that makes particular investigations unnecessary.


(Citations and punctuation omitted.) Lockridge, 335 Ga. App. at 613 (2).

Additionally, “[t]here exists no magic amount of time which counsel must spend in

actual conference with his client.” (Citation and punctuation omitted.) Davis v. State,

295 Ga. 168, 171 (3) (b) (758 SE2d 296) (2014).




                                           15
      Here, the record shows that the defense counsel hired by Ramirez to represent

him at trial had been a practicing lawyer since 1992 and had tried over two hundred

jury trials, including multiple child molestation trials before the present criminal

proceedings. At the new trial hearing, defense counsel testified that before the

criminal trial, he and Ramirez attended lengthy juvenile court deprivation

proceedings that addressed the same allegations of sexual abuse and involved

virtually all of the same witnesses, including the stepdaughter. According to defense

counsel, the present case was “extremely unusual” because he was able to hear

“essentially[ ] all of the evidence months in advance of the criminal trial” through the

testimony in the juvenile court proceedings, and he was afforded an opportunity in

those proceedings to cross-examine the stepdaughter and other witnesses. In essence,

defense counsel testified, he got a “free bite at the apple.” In addition to having the

opportunity to preview the evidence and cross-examine the State’s witnesses through

the juvenile court proceedings, defense counsel testified that he received the State’s

case file and reviewed it with Ramirez in preparation of the case, and he investigated

the disclosures that the stepdaughter had made to various witnesses and spoke to her

family members, including the stepdaughter’s mother.



                                          16
        Defense counsel further testified that during the multiple hearings held in this

case and during the breaks in the lengthy juvenile court proceedings, he had several

discussions with Ramirez about trial strategy and potential defense witnesses.

Defense counsel noted that Ramirez had a court-appointed interpreter during court

proceedings, and counsel could speak Spanish and Ramirez also could speak some

English. Although defense counsel did not recall whether he visited Ramirez at the

jail prior to trial, he testified that his standard practice was to meet routinely with his

clients in preparation for trial, and that he was sure that he “had many, many

conversations with [Ramirez] over that period of time” in the courtroom during the

“extensive hours” spent in the juvenile court proceedings and hearings in the criminal

case.

        Based on this record, the trial court was authorized to find that defense counsel

performed a reasonable investigation and sufficiently consulted with Ramirez about

the case. While Ramirez testified at the new trial hearing that he and defense counsel

had only brief conversations and that his counsel never discussed trial strategy or

potential witnesses with him,3 defense counsel testified otherwise, and “it is the

        3
        Ramirez testified that defense counsel never visited him at the jail and
introduced the jail visitor log into evidence at the new trial hearing to support his
testimony. However, regardless of whether defense counsel visited Ramirez

                                            17
function of the trial court at the hearing on the motion for new trial to determine

witness credibility and to resolve any conflicts in the testimony.” Mobley v. State, 264

Ga. 854, 856 (2) (452 SE2d 500) (1995). Accordingly, Ramirez failed to establish that

defense counsel was deficient in his investigation of the case and his consultations

with Ramirez.

      (b) Ramirez also contends that defense counsel was deficient in failing to call

the stepdaughter’s mother, who was Ramirez’s wife, to testify at trial because she

would have cast doubt on the validity of the abuse allegations.

      “Decisions about which witnesses to call at trial are matters of trial strategy and

tactics, and such strategic and tactical decisions do not amount to deficient

performance unless they are so unreasonable that no competent attorney would have

made them under similar circumstances.” (Citation and punctuation omitted.)

McDuffie v. State, 298 Ga. 112, 116 (2) (779 SE2d 620) (2015). “And the fact that

present counsel disagrees with trial counsel’s strategy does not render such strategic

decision unreasonable.” (Footnote and punctuation omitted.) Entwisle v. State, 340

Ga. App. 122, 128 (1) (a) (796 SE2d 743) (2017).



specifically at the jail, counsel testified that he had numerous conversations with
Ramirez in the courtroom, as previously discussed.

                                          18
      At the new trial hearing, the mother testified that she met with defense counsel

before trial and informed him that her daughter had stated that she did not know why

she had made the allegations against Ramirez, that she wanted to get Ramirez in

trouble, and that the devil was making her accuse him. The mother also testified that

her daughter told her that she had witnessed other relatives having sex. According to

the mother, if she had been called as a defense witness at trial, she would have

testified about these statements made by her daughter.

      However, defense counsel testified at the new trial hearing that based on the

testimony that the stepdaughter’s mother had given in the juvenile court proceedings,

including negative statements she had made about Ramirez, he had determined that

she would not be a favorable witness. According to defense counsel, the mother’s

negative testimony would have outweighed any positive testimony and he instead

decided to try to introduce the same evidence through other witnesses. In this regard,

the trial record reflects that defense counsel elicited from the stepdaughter on cross-

examination that she had told someone that the devil made her say the allegations.

      In light of this record, Ramirez has failed to show that his counsel’s strategic

decision not to call the stepdaughter’s mother was so unreasonable that no competent

attorney would have made the same decision, and he therefore cannot establish that

                                          19
his counsel’s performance was deficient. See McDuffie, 298 Ga. at 116 (2); Davis v.

State, 253 Ga. App. 803, 810 (15) (c) (560 SE2d 711) (2002). Furthermore, “the

failure to present cumulative evidence through additional witness testimony does not

amount to ineffective assistance of counsel,” King v. State, 320 Ga. App. 90, 96 (4)

(c) (i) (739 SE2d 654) (2013), and here, as noted above, the stepdaughter herself

testified that she told someone that the devil made her say the allegations. Hence,

Ramirez cannot show prejudice resulting from the failure to call the stepdaughter’s

mother to testify about that same statement. See id.

      (c) Ramirez maintains that his trial counsel was deficient in failing to discuss

with him the substance of the bench conference where the prosecutor explained why

she had decided to strike the potential juror who was Hispanic. According to Ramirez,

if he had been apprised of the prosecutor’s asserted reasons for striking the potential

juror, he “may have been able to refuse those assertions, and thereby put he and his

attorney in a position to challenge the strike.”

      At the new trial hearing, Ramirez testified that defense counsel did not inform

him of the substance of the bench conference. But, defense counsel testified at the

hearing that while he did not recall whether he discussed the bench conference about

the potential juror with Ramirez, it was his standard practice and procedure to discuss

                                          20
the substance of bench conferences with his clients. As previously noted, it is the role

of the trial court to determine issues of witness credibility and resolve conflicts in the

testimony presented at the new trial hearing. Mobley, 264 Ga. at 856 (2). The trial

court thus was entitled to credit the testimony of defense counsel regarding his

standard practices over that of Ramirez and find that counsel did discuss the

substance of the conference with Ramirez. See Perez v. State, 331 Ga. App. 164, 169

(3) (b) (770 SE2d 260) (2015); Rudolph v. State, 313 Ga. App. 411, 413 (2) (721

SE2d 625) (2011)

      Furthermore, Ramirez did not offer any testimony at the new trial hearing about

what specific information he could have provided to defense counsel that would have

led to a challenge of the prosecutor’s strike of the potential juror. “Mere speculation

will not support a claim of ineffective assistance of counsel.” Hernandez v. State, 303

Ga. App. 103, 106 (2) (692 SE2d 712) (2010). Ramirez thus has failed to show any

prejudice resulting from defense counsel’s alleged failure to inform him of the

substance of the bench conference. See Young v. State, 327 Ga. App. 852, 859 (5) (b)

(v) (761 SE2d 801) (2014) (defendant could not succeed on his claim that his trial

counsel was ineffective in failing to object to his absence from bench conferences,

where the defendant could not show any prejudice resulting from his absence).

                                           21
      (d) Lastly, Ramirez contends that his trial counsel’s alleged deficiencies, if

considered cumulatively, demonstrate that his representation was so deficient as to

constitute ineffective assistance of counsel and require a new trial. Ramirez, however,

has failed to show that his trial counsel performed deficiently in any respect. In any

event, even if we were to assume for the sake of argument that trial counsel was

deficient in some respects, “there is no reasonable probability that, but for those

deficiencies, the outcome of [Ramirez’s] trial would have been different.” (Citation

and punctuation omitted.) Gipson v. State, 332 Ga. App. 309, 324 (8) (j) (772 SE2d

402) (2015).

      Judgment affirmed. McMillian and Reese, JJ., concur.




                                          22